48 F.3d 1221NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Russel J. BESECKER, III, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 92-1832.
United States Court of Appeals, Seventh Circuit.
Submitted March 2, 1995.1Decided March 3, 1995.

Before POSNER, Chief Judge, and CUMMINGS and BAUER, Circuit Judges.

ORDER

1
Plaintiff Russel J. Besecker filed this pro se action under the Privacy Act of 1974, 5 U.S.C. Sec. 552a, seeking his own medical records from defendant, Social Security Administration.  The district court properly found there was no federal jurisdiction over this action because Besecker failed to exhaust his administrative remedies when he refused to designate a representative to receive and review his medical records as required, see 20 C.F.R. Sec. 401.410(a), and 45 C.F.R. Sec. 5b.6, or pursue a discretionary appeal with the Commissioner of Social Security, see 20 C.F.R. Sec. 401.400(e).  Accordingly, the judgment of the district court is AFFIRMED.



1
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and the record